                        IN THE UNITED STATES DISTRICT COURT
                    :FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZAHKEEFATTAHBEAME~
    Plaintiff,

          v.                                          CIVIL ACTION NO. 19-CV-0650

                                                                                      I~ r f
GEORGE W. HILL CORRECTIONAL                                                          u..a L,~-',-"""'
                                                                                                -; '..Ji
:FACILITY, et al.,
      Defendants.                                                                    FEB 15 2019
                                                                                  {"'"
                                                                             C, \i'\h:, br.rn ,101. ,. ,, \..:,. ;;;
                                                                               .,;_ _ _....:(
                                                                             v_"f                   ... ,.,;.
                                                                                                         ' Iv.~  ,·  ...
                                         MEMORANDUM

SANCHEZ, C.J.                                                             FEBRUARY/55ot9

          Prose Plaintiff Zahkee Fattah Beamer has filed this civil action pursuant to 42 U.S.C.

§ 1983 against the George W. Hill Correctional Facility ("GWHCF") and the Geo Group, raising

claims regarding conditions of confinement during his recent incarceration there. (ECF No. 2.)

He has also filed a Motion for Leave to Proceed In Forma Pauperis. (ECF No. 1.) For the

following reasons, the Court will grant Beamer leave to proceed in forma pauperis and dismiss

his Complaint with leave to amend.

I.        FACTS

          Beamer was admitted to an intake holding room at the GWHCF on January 12, 2019.

(Compl. at 5.) 1 He alleges that this holding room "contained over a twenty (20) man cell

capacity with far less than three (3) feet of content spacing between inmates." (Id.) Beamer was

in the holding room for three days, until January 14, 2019, "when inmates [were] then

·classified' and were dispersed back into lawful conditions." (Id.) Beamer states that officers

ignored his remarks and "continued to fill the cell up to an unlawful capacity causing [him] to



1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
sleep on a floor under a bench with [his] body touching two other inmates." (Id.) During this

time, no bedding, heat, and hygiene were provided, causing Beamer's "anxiety to spike at an

unhealthy level." (Id.) Beamer states that he would like to file a class action on behalf of

himself and nineteen (19) other inmates regarding these conditions. (Id.) As relief, he asks the

Court to "diagnose the real problem here which lies with the privatization of this facility in the

first place." (Id. at 6.) He also asks for "monetary compensation for every day confined to such

conditions." (Id.)



       During portions of this time, he was assigned to a cell with two (2) other men. (Id.)

Beamer also alleges that he was without water and heat for three (3) days. (Id. at 4-5.) He

suggests that he and his cellmates "got into a lot of arguing and fights," and that he could not use

the toilet "without someone watching." (Id. at 6.) Ac; relief, Beamer asks to "[separate] inmates

[and for] someone to discuss problems [with]." (Id. at 6.)

II.    STANDARD OF REVIEW

       The Court will grant Beamer leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. Ac; Beamer is proceeding pro



                                                  2
se, the Court construes his allegations liberally. Higgs v Atty Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 ( 1988).

As discussed below, Beamer's Complaint fails to state a claim for relief at this time.

         A.     Claims Brought on Others' Behalf

         As noted above, Beamer indicates that he would like to file a class action to stand up for

the rights of nineteen ( 19) other inmates. However, a pro se litigant who is not an attorney may

not pursue claims on behalf of anyone other than himself. See Osei-Afriyie ex rel. Osei-Afriyie

v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991). Accordingly, Beamer cannot proceed

with a class action in the absence of counsel. See Hagan v. Rogers, 570 F.3d 146, 158-59 (3d

Cir. 2009) ('"[W]e do not question the District Court's conclusion that prose litigants are

generally not appropriate as class representatives."); Lewis v. City of Trenton Police Dep't, 175

F. App'x 552,554 (3d Cir. 2006) (per curiam) ("Lewis, who is proceeding prose, may not

represent a putative class of prisoners."). Accordingly, the Court will dismiss without prejudice

any claims raised on others' behalf.

         B.     Discussion of the Named Defendants

         Beamer has named the GWHCF as a Defendant in this matter. However, his claims

against the GWHCF must be dismissed because the facility "is not a legal entity susceptible to

suit." Cephas v. George W. Hill Corr. Facility, Civ. A. No. 09-6014, 2010 WL 2854149, at *1

(E.D. Pa. July 20, 2010) (quoting Ignudo v. McPhearson, Civ. A. No. 03-5459, 2004 WL



                                                  3
1320896, at *2 (E.D. Pa. June 10, 2004)); see also Regan v. Upper Darby Twp., Civ. A. No. 06-

1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009) ("[A] prison or correctional facility is not

a 'person' that is subject to suit under federal civil rights laws.").

        The Geo Group acts under the color of state law by providing services for the George W.

Hill Correctional Facility. See Belt v. GEO Group, Inc., No. 06-1210, 2007 WL 1030530, at *3

n. l (E.D. Pa. Apr. 4, 2007) (citing McCullum v. City of Philadelphia, No. 98-5858, 1999 WL

493696, at *2 (E.D. Pa. July 13, 1999)). However, to hold the Geo Group liable under§ 1983,

Beamer must allege that his constitutional rights were violated as a result of a custom or policy

adopted by that entity. See Cephas, 2011 WL 2695311, at *2 (citing Monell v. Dep 't of Soc.

Servs., 436 U.S. 658,691,694 (1978). Beamer has not done so in his Complaint. Accordingly,

he cannot maintain a claim against the Geo Group at this time. See McTernan v. City of York,

564 F.3d 636, 658 (3d Cir. 2009) (to satisfy the pleading standard for municipal liability under

§ 1983, a plaintiff"must identify [the] custom or policy, and specify what exactly that custom or

policy was''). For these reasons alone, Beamer's Complaint is subject to dismissal. Beamer's

claims suffer from other deficiencies, which the Court addresses below.

        C.      Additional Deficiencies

        Beamer takes issues with various conditions at the GWHCF. The Eighth Amendment

governs claims brought by convicted inmates challenging their conditions of confinement, while

the Due Process Clause of the Fourteenth Amendment governs claims brought by pretrial

detainees. Hubbard v. Taylor (Hubbard I), 399 F.3d 150, 166 (3d Cir. 2005). Because Beamer's

status during his incarceration is not clear from the Complaint, the Court will analyze the

Complaint under both amendments.




                                                    4
       To establish an Eighth Amendment violation based on the conditions of confinement, a

prisoner must establish that prison officials' acts or omissions denied him "the minimal civilized

measure oflife's necessities." Rhodes v. Chapman, 452 U.S. 337,347 (1981). He must also

establish that the defendants acted with deliberate indifference. Farmer v. Brennan, 511 U.S.

825, 835 ( 1994 ). To establish a basis for a Fourteenth Amendment violation, a prisoner must

establish that the conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S.

520, 538 ( 1979). That inquiry generally turns on whether the conditions have a purpose other

than punishment and whether the conditions are excessive in relation to that purpose. See id. at

538-39; Hubbard I, 399 F.3d at 158. In assessing whether a prisoner's conditions of

confinement violate the Eighth or Fourteenth Amendment, a court should consider the totality of

the circumstances. See, e.g., Hubbard II, 538 F.3d at 235; Nami v. Fauver, 82 F.3d 63, 67 (3d

Cir. 1996); Union Cty. Jail Inmates v. DiBuono, 713 F.2d 984, 1000-01 (3d Cir. 1983).

       Beamer first takes issue with the fact that he spent three (3) days in a holding area with

nineteen ( 19) other inmates. Housing multiple inmates in a cell does not alone establish a

constitutional violation. See Hubbard v. Taylor (Hubbard II), 538 F.3d 229, 236 & n.6 (3d Cir.

2008) (pretrial detainees do not have a right "to be free from triple-celling or from sleeping on a

mattress placed on the floor."); North v. White, 152 F. App'x 111, 113 (3d Cir. 2005) (per

curiam) ("Double or triple-bunking of cells, alone, is not per se unconstitutional."). Beamer has

not established a plausible constitutional violation because he has not alleged that the

overcrowded conditions amounted to punishment, deprived him of a basic need, or otherwise

caused him harm. See Wilson v. Seiter, 50 I C .S. 294, 305 ( 1991) ("Nothing so amorphous as

'overall conditions' can rise to the level of cruel and unusual punishment when no specific

deprivation of a single human need exists."); Bell, 441 U.S. at 542-43 (double-bunking did not



                                                 5
violate constitutional rights of pretrial detainees when detainees had sufficient space for sleeping

and use of common areas, and the average length of incarceration was 60 days); Lindsey v.

Shaffer, 411 F. App 'x 466, 468 (3d Cir. 2011) (per curiam) ("The critical issue for Eighth

Amendment purposes is not the number of prisoners who share facilities; rather, it is whether the

alleged overcrowding has somehow harmed the prisoner."); Hubbard II, 538 F.3d at 232-35

(triple-celling of pretrial detainees, some of whom were made to sleep on floor mattresses for

three to seven months, and housing of detainees in gym, weight room, and receiving area due to

overcrowding, did not amount to punishment). Thus, Beamer's Complaint fails to state a claim

with respect to his allegations of overcrowding.

       Beamer also suggests that he was without bedding, heat and hygiene (presumably a

reference to showers) for the three (3) days he spent in the holding room. While being made to

endure extreme temperatures can rise to the level of a deprivation of a basic human need, Shelby

Cty. Jail Inmates v. Westlake, 798 F.2d 1085, 1087 (7th Cir. 1986) (noting that inmates "have a

right to ... be free from extreme hot and cold temperatures"), the Complaint fails to plausibly

allege that the lack of heat amounted to punishment or deprived Beamer of any basic human

needs for a significant period of time. Beamer has not indicated how he was impacted from the

lack of heat. See, e.g., Deputy v. Taylor, No. 02-183, 2003 WL 361216, at *3 (D. Del. Feb. 19,

2003) (noting that "[ o ]nly in the most extreme cases does the lack of heat rise to the level of a

constitutional violation"); Castro v. Chesney, No. CIV. A. 97-4983, 1998 WL 767467, at *9-10

(E.D. Pa. Nov. 3, 1998) (noting that general allegations regarding the lack of heat were

insufficient to give rise to a constitutional violation). Moreover, the lack of bedding and hygiene

(showers) for three (3) days does not state a constitutional violation. See Barndt v. Wenerowicz,

698 F. App'x 673, 677 (3d Cir. 2017) (affirming grant of summary judgment to the defendants



                                                   6
for claim that plaintiff was not able to shower for 28 days); Lane v. Culp, No. 05-576, 2007 WL

954101, at *5 (W.D. Pa. Mar. 28, 2007) (concluding that the denial of bedding for seven (7) days

did not rise to the level of a constitutional violation). Accordingly, Beamer cannot maintain his

claims regarding these conditions at this time.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Beamer leave to proceed in forma

pauperis and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C.

§ l 915(e)(2)(B)(ii). This dismissal will be without prejudice to Beamer's right to file an

amended complaint within thirty (30) days if he can cure the defects noted above. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.

                                              BY THE COURT:




                                                  7
